Citation Nr: 1437266	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  14-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for service connection for tonsil cancer and residuals of tonsil cancer, including as due to drinking water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to September 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Louisville, Kentucky Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for cancer of the right tonsil and residuals including tracheotomy, neck surgery with skin graft, and speech therapy, claimed as due to exposure to contaminated water at Camp Lejeune.

In July 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The record in this case is in electronic form, in the Veterans Benefits Management System (VBMS) and in the Virtual VA system. The Board has reviewed the entire record including all documents recorded in those systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Drinking contaminated water at Camp Lejeune during service reasonably likely caused the development of tonsil cancer that was diagnosed and treated after service.



CONCLUSION OF LAW

Tonsil cancer and residuals of that cancer and treatment for it were incurred as a result of drinking contaminated water at Camp Lejeune during service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran served at Camp Lejeune in North Carolina from 1958 to 1960. In 1998, clinicians diagnosed cancer of the right tonsil. He underwent treatment, including surgery, to address the cancer. He contends that the cancer developed as a result of the drinking water he consumed during service at Camp Lejeune.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

In recent years, the United States Navy and VA have acknowledged that persons residing or working at the Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply. The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks. The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans. VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems. In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases. VA has encouraged Veterans to file claims for any VA disability compensation for any injury or illness the Veteran believes is related to their service, including service at Camp Lejeune. VA is handling disability claims based on exposure to contaminated water at Camp Lejeune on a case-by-case basis.

In 1998, the Veteran received private medical treatment for a mass in his throat. A treating physician diagnosed squamous cell cancer of the right tonsil. The Veteran underwent surgery including tracheotomy, right selective neck dissection levels 1 through 4, composite resection, left radial forearm free flap, and a split thickness skin graft. After the surgery, he had difficulty swallowing. Post-surgical treatment included speech therapy.

In October 2011, the Veteran had a VA nose, sinus, larynx, and pharynx examination. The examiner noted medical records of a 60 pack year history of tobacco use. The Veteran indicated that when he smoked he often did not finish the cigarettes he lit. The examiner noted medical records of a history of heavy drinking, ending twenty years before the 2011 examination. The Veteran stated that he never drank heavily. The examiner found that due to the 1998 surgery, there was loss of tonsillar fossa, part of the right pharynx, part of the tongue base, the majority of the soft palate, and the posterior half of the palate and the maxilla. The Veteran had no teeth. As a result of structures missing due to the 1998 surgery, he had difficulty with swallowing and speech.

The examiner, a nurse practitioner, expressed the opinion that it is less likely than not that the Veteran's tonsil cancer and residuals were caused by drinking contaminated water at Camp Lejeune during service. The examiner explained that there was insufficient evidence to determine whether drinking water at Camp Lejeune was associated with oral or pharyngeal cancer. The examiner indicated that it was not known whether areas where the Veteran lived had contaminated water. The examiner stated that the Veteran's smoking history and alcohol intake history each caused risk for tonsil cancer. The examiner opined that the Veteran's smoking history was the most likely etiology for his tonsil cancer.

In a July 2013, C. R. B., M.D., and C. J. K., M.D., of the University of Michigan Health System, Department of Otolaryngology Head and Neck Surgery, addressed the likely etiology of the Veteran's tonsil cancer. Drs. B. and K. reported having reviewed the Veteran's medical history, and indicated awareness of his history of service at Camp Lejeune. The physicians expressed an understanding that a causal relationship between drinking water at Camp Lejeune and esophageal cancer was acknowledged. The physicians noted that tonsils also are in contact with drinking water and any contaminants in it. The physicians expressed the opinion that it is as likely as not that the Veteran's tonsil cancer was caused by the contaminated drinking water.

In January 2014, a VA physician provided an opinion on the case. The physician noted that risk factors for the Veteran's tonsil cancer included drinking water at Camp Lejeune, smoking, and alcohol use. Noting the Veteran's relative risk factors, the physician provided the opinion that more likely than not the Veteran's tonsil cancer was not caused by the contaminated drinking water. The physician explained that the Veteran's cigarette smoking and alcohol use histories were greater risks for the cancer than was the contaminated drinking water.

In the July 2014 Board videoconference hearing, the Veteran noted that Drs. B. and K. supported the likelihood of a connection between his tonsil cancer and the contaminated drinking water at Camp Lejeune. The Veteran disputed the VA clinical opinions that his smoking and alcohol use histories were more likely causes. He stated that the actual extent of his smoking and alcohol was less than those clinicians concluded.

There is evidence that contaminated water at Camp Lejeune, cigarette smoking, and alcohol use were each risk factors for the tonsil cancer that the Veteran developed. There is disagreement regarding the extent of each risk in his case.

The 2011 VA examiner and 2014 VA reviewer concluded that the Veteran's smoking and alcohol use produced greater risk of tonsil cancer than the water at Camp Lejeune did, to the extent that it is less likely than not that the water caused the cancer. The Veteran disputes the VA clinicians' assumptions as to the extent of his tobacco and alcohol use history. It is difficult to determine which of differing accounts of smoking and alcohol use history is most accurate, but the variation in the accounts does not necessarily warrant adopting the highest use accounts as the assumption. The 2011 examiner indicated that the extent of the Veteran's exposure to the contaminated water was not known, as contamination did not extend equally to all parts of the camp. As it is not possible to know the extent of contamination of the water the Veteran drank, however, it is fair to the Veteran to consider him to have been exposed to the contaminants. The 2014 reviewer did assume that the Veteran had at least some exposure to the contaminants. He found that there was a plausible connection between the Veteran's exposure to those contaminants and his tonsil cancer. The VA clinicians are competent to address the causation question. Their opinions are well explained, and carry reasonable evidentiary weight.

Drs. B. and K. did not compare the risk from the water to other risks including tobacco and alcohol use. They nonetheless concluded that the risk from the water was sufficient to make it as likely as not the cause of the cancer. Drs. B. and K. are competent to address the causation question. Their opinion is well explained and carries reasonable evidentiary weight.

Overall, the VA clinical opinions against the likelihood of a nexus are not more convincing that the private clinical opinion for the likelihood of a nexus. Resolving reasonable doubt in the Veteran's favor, the Board finds a nexus, and grants service connection for the tonsil cancer and residuals of the cancer and the treatment for it.



ORDER

Entitlement to service connection for tonsil cancer and residuals of the cancer and treatment for it is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


